Let there be a new trial; but it cannot be in this (39) Court, as urged by the defendant's counsel. That has been before decided, and upon this ground: the act of 1777, ch. 1, sec. 6 and 1779, ch. 4, sec. 1, both taken together, show it to have been the intent of the Legislature that these trials should be in the county where the premises lie, either upon the premises or at the bar of the county court, and not out of the county; and for this reason they could not permit an appeal to the Superior Court. This court now interferes by virtue of its general superintending power in order to prevent injustice or a defect of justice; but it will interfere no further than absolutely necessary. For these ends the verdict will be set aside and new trial allowed; but that must be where the Legislature has directed — at the bar of the County court or on the premises.
NOTE. — The laws in relation to caveats to entries and grants of land are repealed. See 1 Rev. Stat., ch. 1, sec. 2, and ch. 42.